One-minute speeches (Rule 150)
The next item is one-minute speeches on matters of political importance.
(RO) Madam President, I would like to voice my concern about the excessive politicisation of Romania's accession to the Schengen area, which I have noticed recently.
I feel that it is unfair to mix criteria specific to justice system reform with the Schengen area accession criteria. Romania is prepared and meets the technical conditions, which actually must be the only criteria used as the basis for carrying out the evaluation.
Romania is not, nor will it be, an exporter of crime. It cannot accept that some issues specifically affecting immigrant communities of Romanian origin should be applied to all Romanians. We are aware that the vote in the Committee on Civil Liberties, Justice and Home Affairs next spring will be a political one. However, we believe that this vote must be based on an objective and fair evaluation and, in no way, on considerations with electoral connotations.
(EL) Madam President, NATO's new strategic doctrine, as approved at the Lisbon Summit, ushers in a new era in NATO's efforts to meet new challenges. It is important in this context to recognise the unique partnership between NATO and the European Union and the need for a more cohesive approach to all aspects of European security. In any event, cooperation between the two organisations needs to be based on transparency, complementarity and respect for each other's independence.
It is vital that we operate synergistically and avoid overlaps, especially in terms of political missions, as this wastes staff and energy resources for both EU and Nato Member States. This is crucial if we are to be efficient and make savings.
The way in which institutional cooperation is organised between the two organisations and the creation of a reliable consultation mechanism that will promptly define the ways and means of joint action are very important issues. I should like to call for an in-depth debate on this subject.
(RO) Madam President, on 28 November, early parliamentary elections are going to take place in the Republic of Moldova.
It is well over a year since the Alliance for European Integration has been in power and significant progress has been made in reforming the Republic of Moldova's society and economy.
The Alliance for European Integration has also shown the sincere desire to go down the path of no return towards Europe.
In view of these efforts and progress, the European Union has supported and is supporting the Republic of Moldova both politically and financially.
I wholeheartedly hope that the elections on Sunday will confirm once and for all the Republic of Moldova's path towards total democracy, the rule of law, an efficient market economy and, ultimately, towards the European family of which, I hope, the Republic of Moldova will become a fully fledged member in the near future.
(EL) Madam President, I should like to complain about the miserable behaviour on the part of the secretariat of the Committee of the Regions in connection with a photography exhibition being organised by the exiled Municipality of Kyrenia, which is presently occupied by Turkish urban troops in Cyprus.
The photographs on display graphically illustrate the destruction of ecclesiastical and other monuments belonging to Kyrenia's three-thousand year history. This destruction had an obvious purpose: to remove all evidence that this town was inhabited by people of Greek culture and the Christian faith. People who were expelled from their homes by force have managed, even though uprooted as refugees, to put roots down in Kyrenia 36 years later.
This exhibition was due to be opened by the Secretary General of the Committee of the Regions, who ultimately failed to appear under pressure from the Turkish occupying forces, because the exhibition refers to the invasion of Cyprus by Turkey in 1974 and to the destruction of its cultural heritage by the invading forces. In fact, the secretariat of the Committee of the Regions asked that this exhibition be taken down. I condemn this unacceptable behaviour.
Madam President, Ireland's bail-out is unlikely to be the last in the eurozone, despite protestations to the contrary. Despite the debt crisis plaguing the EMU, officials are keen to emphasise that Ireland's problem is different from the one seven months previously in Greece.
Whereas with Athens, it was fiscal irresponsibility and public sector corruption, Dublin's debt is due to reckless banking. Portugal does not appear to suffer greatly from either, yet it is still struggling to keep its head above water, as is Spain.
What do these countries have in common? The not-fit-for-purpose single currency, founded upon idealistic ideology and not economic sense. The old adage about putting all your eggs in one basket rings true.
Which are Europe's most prosperous countries? That would be Norway and Switzerland. They control their own resources and economies, yet still trade with their EU neighbours, knowing they can cast their nets elsewhere if the EU drags the whole project into oblivion.
A rescue of Portugal would push the combined bill to the EUR 300 billion mark, exhausting the eurozone's entire capital. Surely the only reasonable choice left is EU-thanasia.
(DE) Madam President, I would also like to say a few words about Ireland. Spiegel Online writes 'The Celtic Tiger has been taken into intensive care'. We need to ask why is this the case? There can be little doubt that the roots of the financial crisis lie in our monetary system, in other words, the way in which money is generated. Private commercial banks pump incredible amounts of money into the system. This promotes speculation, fuels inflation and, finally, leads to massive debt among those involved. Consequently, we are faced with a systemic crisis that cannot be resolved by investing billions in a ramshackle banking system, even if we do so by diverting funds to the Irish economy. What we need is a real form of money creation. We need to return the generation of money to the public sector. This would enable us to pour hundreds of billions back into European economies. Moreover, the public creation of money would be compatible with a free market economy. However, such massive decisions would require courage and strength from our politicians. It goes without saying that the banks cannot be allowed to lead Parliament on a merry dance any longer.
(HU) Madam President, ladies and gentlemen, in my opinion, the European Parliament cannot fail to mention the 95th anniversary of the Armenian genocide in Turkey. In keeping with its decision of 18 June 1987, the European Parliament must remember the massacre of the 1.5 to 2.75 million innocent civilians, and condemn without reservation, by the same criteria as those applied to the Holocaust and the Communist genocides, the mass crimes against humanity committed by the Ottoman Empire in 1915 against the Armenian minority and Christian community.
To date, a total of 22 states have recognised the historical fact of the anti-Armenian holocaust. It is regrettable that Mr Morten Messerschmidt's written report on this matter this year did not ultimately receive the necessary support. I hereby wish to suggest that President Jerzy Buzek take the initiative to have the Armenian genocide unanimously recognised by all EU Member States and make the denial of this fact a punishable offence, and furthermore, that this issue be made a compulsory item on the agenda of the accession talks with Turkey
(RO) Madam President, ninety-one per cent of young people aged between 18 and 27 think that the country's economic situation has taken a turn for the worse. Only 33% of young people do not want to leave Romania. Due to its policy of cuts, the current government in Bucharest is encouraging the brain drain abroad.
Every month we find that young people sent by the Romanian Government for training provided through the programme initiated by the social democrats in 2004 are released by the administration or a job cannot be found for them, even though they have all the experience and desire required to make an effective contribution to the system.
I support labour market mobility, but the government in Bucharest must create new jobs which will also benefit from these young people's expertise.
I wish to pass on all our support to Romanian students and student associations, such as the League of Romanian Students Abroad.
(ES) Madam President, the fishing boats that fish in the Indian Ocean are suffering a wave of pirate attacks. In the last two weeks, there have been ten attacks on the Intertuna III, the Demiku, the Elai Alai, the Playa de Anzoras, the Albacan, the Erroxape, the Campolibre Alai and the Playa de Aritzatxu.
The attacks are happening increasingly far from the coast, because the pirates are using boats that they have hijacked as supply boats to improve their logistics. Even with private security, these boats are very vulnerable. They report their positions and no one intercepts them.
Coordination must improve, as the European Union Naval Force has not intervened in any of these attacks. We do not know how they respond to these alerts.
The resolution that we adopted in November last year in Parliament must be complied with, and we need more involvement from the United Nations. More countries need to be involved with, and more resources allocated to, Operation Atalanta, along with more effective blockades of the Somali coast and more agreements with coastal states to prosecute pirates.
Piracy has an impact on our fishing and merchant fleet, and also on the countries with whom we sign agreements, whose development or ruin also depends on the safety of fishing in that area.
(IT) Madam President, ladies and gentlemen, I would like to report to Parliament what has happened with regard to the exhibition 'The Promotion of Cultural Values through the Protection of the Cultural Heritage of Occupied Cyprus', held from 17 to 26 November through the Committee of the Regions.
On 17 November, following the opening, the head of the Communication unit, Wolfgang Petzold, ordered exhibitors immediately to suspend the exhibition on the grounds that the panels depicted captions which were different from those which had been agreed.
I had the correspondence including the request for authorisation sent to me, and I verified that there was no difference between what the office itself had authorised, and what was exhibited. It also emerged that the curator of the exhibition was told, by the same head of unit, to remove the terms 'occupation' and 'Turkish invasion'. I phoned the head of unit a number of times to clarify what took place, but neither the director in question, nor members of his staff agreed to speak with me. A few hours after I reported these details, the exhibition was reopened.
Ladies and gentlemen, I believe that what took place in the Committee of the Regions was a serious and harmful violation of the rights of an EU Member State.
(RO) Madam President, unfortunately, Romania has become Europe's wild frontier. Things were bad under the Communist dictatorship, but the situation is infinitely worse under the mafia dictatorship.
The main tentacles of the mafia 'octopus' are the justice system and police, which are blighted by the cancer of corruption.
The perpetrators of more than 5 000 crimes committed in Romania since January 1990 remain unknown. Romania is a paradise for local underworld gangs protected by the justice system and police. However, it is also a focal point for paedophiles, con artists and the most unsophisticated foreign agents.
It is a good thing that the Berlin Wall fell down, but it is bad that it fell down on our heads, the peoples in Eastern Europe.
In December 1989, a few major thrill-seekers awoke Dracula from his slumber. Now we do not know how to get rid of him.
(EL) Madam President, a black cloud, which is getting thicker and thicker, has been spreading over Europe recently. The electoral rise of extreme right-wing fanatical, xenophobic and often racist factions and parties has marked political developments in numerous Member States, even Sweden. It is a sign that we cannot ignore.
The unprecedented economic crisis and the growing immigration problem are combining to form a toxic cocktail which feeds extremes and excesses. This is unquestionably an extremely complex problem which will be hard to resolve.
That is why the European centre right and social democrat parties in the European Parliament, the Group of the European People's Party (Christian Democrats) and the socialists, have a serious responsibility and mission: to disperse the cloud before it brings a storm. They must exhaust the potential for agreement and coordination, so that we can take more effective action to address specific problems, such as immigration, which require a team effort. Here in the European Parliament, we need to take a strong new joint initiative against xenophobia and racism in crisis-ridden Europe.
Madam President, as an Irish MEP, I am well aware that the eyes of Europe are on my country's economic woes right now. The crisis in my country was caused by greed - pure greed - among the political and big business elite. These people squandered the wealth created by an energetic and innovative population, and they must be held accountable.
However, the crisis was also caused by lax regulation of the banking sector. That failure also extends to Europe. One should remember last July's banking stress tests, when the Commission effectively signed off on the future of the very banks in Ireland that are at the heart of the crisis. How could this happen? I am very angry that my country has reached this point - very angry indeed.
I very much welcome the solidarity that has been shown by our colleagues across Europe, particularly in providing finance to stabilise our economy. However, I do believe we are at a crossroads for the future of the EU. Ireland is very much a sovereign nation and any diktats from Europe about Ireland's taxation policy would, I believe, cross a dangerous line when it comes to the treatment of smaller nation states in the Union.
Madam President, I, too, wish to speak about the current economic crisis, but from a different perspective. Today, we heard Jean-Claude Trichet and Olli Rehn speaking of the need for fiscal rectitude and calling on Ireland and Portugal and other countries to adhere to the Stability and Growth Pact.
Yet as part of a Eurobarometer survey, the findings of which have emerged today, over 27 000 citizens throughout the EU and 1 000 citizens in Ireland were asked for their views as to how we should emerge from the crisis.
To focus on just two issues, one question asked citizens to rank in order of preference how we could rapidly move out from the crisis. While 29% of EU citizens and one third of Irish citizens did favour reducing public spending, two thirds of EU citizens and 57% of Irish citizens favoured boosting the economy first of all, or combining both approaches.
A question on policy priorities showed that over 50% of both EU and Irish citizens reckoned we should tackle poverty and social exclusion first. So there is a real divergence between those two sets of views. We are not responding to citizens' concerns adequately, and I think we need to review our priorities.
Madam President, tomorrow, 23 November, is the fourth anniversary of the death in London of my constituent, Alexander Litvinenko. Mr Litvinenko was murdered by elements of the Russian state in an act of state-sponsored terrorism. The three main suspects wanted by the Metropolitan police - Andrei Lugovoi, Dmitry Kovtun and Vyacheslav Sokolenko - are still free in Russia. Meanwhile, Mr Litvinenko's dignified widow, Marina, is denied justice. So far, no coroner's court has been convened to investigate the death, as would be the usual practice in the event of such a violent death.
I therefore take this opportunity to call on the British authorities to convene a coroner's court as soon as possible to establish and publicly state the circumstances and cause of death and formally identify those wanted in connection with the police investigations for murder.
Mr Litvinenko was a British citizen murdered on British soil. This is the least that he and his family can expect or should be entitled to.
(SK) Madam President, a week ago, the reports on the accession process in the Balkan states were published. It is not fair to set conditions for the start of negotiations with candidate countries for EU membership and then fail to open negotiations after their fulfilment. Why do we not treat Macedonia fairly?
Macedonia is a country where reforms are bringing good results. More than 80% of secondary school leavers in this country go on to university. They start to learn English from the age of six.
The Commission report talks of progress in the fight against corruption, a stable government and political dialogue. Macedonia has fulfilled all of the Copenhagen criteria. It deserves a chance to start negotiations on becoming one of the Member States of the EU. We can talk about the unresolved issues during the negotiation process. A failure to do this will undermine confidence in Europe.
(FR) Madam President, as a result of the austerity policy conducted by the Cameron government, the United Kingdom has just decided to stop funding the large tugboats designed to assist and rescue ships in the English Channel, a unilateral decision that has been condemned by the port, maritime, trading and political bodies of that area.
The announced withdrawal of the United Kingdom could have tragic repercussions for the maritime safety of this sector, which, with more than 250 000 vessels a year, is the busiest trading route in the world. Over the last 10 years, nearly 300 incidents have been recorded there, and experts believe that the pre-positioning of high-powered salvage vessels has prevented a number of these incidents from turning into major accidents.
Since maritime safety affects the safety of EU territory and the protection of the environment, emergency towing is the responsibility of the public authority, with the financial assistance of shipowners, and must not be privatised for the benefit of private towing companies.
The European Commission therefore has a duty to take up this matter. Indeed, Europe must afford itself the resources to implement the major integrated maritime policy that it is officially calling for.
(IT) Madam President, ladies and gentlemen, I would like to advise you, citizens and associations that we have submitted Written Declaration No 0086/2010 requesting the protection of water as a public asset.
Water is not only a common asset, but a universal human right, and the management of water services as a local public service is the basis of good government action. These are our guiding principles and they are the same principles which have prompted thousands of Italian citizens to support all the requests for a referendum to prevent the removal of a primary asset from the public sphere.
Indeed, we believe that the initiative does not simply belong to those who have proposed it, as this is a battle to be fought by everyone. To confirm this, it should be said that the declaration was tabled together with fellow Members from the political groups of the Greens, the Alliance of Socialists and Democrats and the European Left, and is attracting broad support throughout Parliament.
The aim is to collect signatures from at least half of the Members of Parliament, so that the declaration becomes the official position of the European Parliament and may safeguard water as a right rather than a benefit.
(RO) Madam President, early parliamentary elections are taking place in the Republic of Moldova on Sunday. The elections are between the democratic and Communist forces.
Victory for the democratic forces, currently united in the Alliance for European Integration, guarantees the continuation of the progress made during the last year - progress towards democratic government, rights and human wellbeing. The democratic forces must stand together both before and after the elections.
These elections on Sunday must be free and fair, and people must have access to information. There must be no repeat of the violent events of April 2009. Democratic governments are not established through fraud, violence or fear.
It is, of course, the Republic of Moldova's citizens voting on Sunday, not us. However, we in this Parliament support those bringing about democratic change. They have our solidarity and encouragement.
(ES) Madam President, recently, the Church of Our Lady of Salvation in Baghdad was attacked and 58 people were killed, mainly women and children, purely because they were Christians. Al-Qaeda has proudly claimed responsibility for this deed. This is not an isolated incident, but rather the culmination of persecutions of and attacks on Christians in majority Muslim countries. There have been expulsions from Morocco, threats in Turkey and attacks in India and Nigeria. In January, six Christians were massacred at the door of a church in Cairo. For how long will Western democracies collude with this by remaining silent?
Fortunately, President Buzek has made a statement on behalf of Parliament. The statement by the High Representative, Baroness Ashton, condemning the attack, limited itself to condemning a terrorist act. Why is the motive not mentioned, in other words, the fact that they were Christians, which was the unequivocal reason behind the attack?
I have not heard anything from Mr Zapatero, nor have I heard anything from Prime Minister Erdogan. What is the point of the Alliance of Civilisations? I am ashamed of our simple-mindedness and cowardice. I cannot help recalling the late, misunderstood Oriana Fallaci, who announced the arrival of Eurabia and was practically stoned for having the courage to condemn what was happening in this neurotic Europe.
(BG) Madam President, education and science are a priority objective in the 2020 economic strategy. Whether this programme remains on paper or is translated into action on the ground depends on us. In order to succeed, both European institutions and Member States need to take responsibility for it. Instead, the Bulgarian Government is conducting a policy which runs not only counter to national, but also to European policy on scientific research and education. While Europe has allocated three percent to research and development until 2020, Bulgaria has only reached a modest 0.6 percent.
After a series of failed solutions, the Bulgarian Academy of Sciences, an institution with more than one hundred and forty years of history, set up under the harsh conditions of Ottoman rule, which now accounts for 55 percent of scientific research in Bulgaria and is recognised all over the world, is to be liquidated. It has received over EUR 30 million for over 400 successful European projects.
Despite its involvement in European institutions at political and expert level, the Bulgarian Government clearly cannot see the link between science and getting out of the crisis. The issue must be placed on the agenda of the Council and the Commission. It is not just a Bulgarian issue, because it puts the fulfilment of the strategic programme and European priorities at stake.
(PL) Madam President, I would like to draw your attention to the inadequate social consultations conducted by the European Commission concerning the directive on orphan works. Orphan works are works for which the copyright owner cannot be found.
Last week, I organised a debate in Parliament on this topic. It showed how much interest there is in this field, and how many questions are being asked concerning the directive on which the Commission is currently working. However, the process is still shrouded in secrecy. Surely the experts and the bodies who are directly involved should at least know the direction in which the work is heading. Around 40% of our artistic output in Europe is affected by orphanhood. The date when the directive will be published has been changed to the first quarter of next year, so there is still some time for consultations, and we must make more of an effort to involve our citizens, including experts, in the process of creating legislation so that it really can be as good as possible.
(DE) Madam President, the democratic participation of employees in business is one of the cornerstones of social policy in the European Union. For a month now, workers at the Atlas plants in Ganderkesee, Delmenhorst and Vechta have been striking day and night for precisely these rights. Workers are fighting to secure a collective wage agreement that will enable good, secure jobs to be preserved. Unfortunately, the management has refused point blank to negotiate with the Industrial Union of Metalworkers and the works council. During the course of the industrial dispute, employees have been extremely intimidated and pressurised by management. I wish to call on the management, specifically Mr Filipov, to open discussions and to return to the negotiating table. Democratic participation cannot be allowed to stop at the factory gates. A hire-and-fire system engenders fear and sows the seeds of social unrest. There should be no place for such systems in Europe, as they are damaging to our democracy.
(FR) Madam President, a couple of words on the presidential elections in Côte d'Ivoire, as I am head of the Union's election observation mission in that country. Since the start of October, we have, in fact, had some 100 observers from 26 countries deployed throughout Côte d'Ivoire.
The first round passed off quite well on 31 October. There was no fraud or violence. The announcement of the results was slightly delayed, but generally speaking, there were no major incidents.
The second round is scheduled for next Sunday. It promises to be more tense, as there have already been clashes in the streets and the tone of the campaign has become aggressive, even towards our observers. Moreover, these observers are sometimes prevented from carrying out their work of monitoring the preparations for the campaign. Tempers therefore need to cool down so that voting can take place normally. It is extremely important to protect our observers until Sunday and beyond.
The debate is closed.